Order of disposition, Family Court, New York County (Sara Schechter, J.), entered March 16, 1994, which adjudicated appellant a juvenile delinquent following a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him with the Division for Youth for up to 18 months, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. and Matter of Mark M. (207 AD2d 756, lv denied 85 NY2d 801), there is no merit to appellant’s contention that the juvenile delinquency petition was jurisdictionally defective. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.